 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND PIERSON, III,                               No. 2:20–cv–124–TLN–KJN (PS)
12                         Plaintiff,                    ORDER
13              v.                                       (ECF No. 4)
14   SUTTER HEALTH, et al.,
15                         Defendants.
16

17              Presently pending before the Court is Plaintiff’s motion for electronic case filing. (ECF

18   No. 4.) Generally, “any person appearing pro se may not utilize electronic filing except with the

19   permission of the assigned Judge or Magistrate Judge.” See E.D. Cal. L.R. 133(b)(2). Plaintiff’s

20   motion for electronic case filing does not provide any good cause for deviance from the Local

21   Rule applicable to unrepresented litigants. As such, the motion is DENIED.

22   Dated: February 6, 2020

23

24

25
     pier.124
26
27

28
                                                         1
